      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS
                         KANSAS CITY DIVISION
 Doug Boedicker,                        ) Case No.: 2:20-cv-2665
                                        )
                             Plaintiff, )
                                        )
 v.                                     )
                                        )
 Rushmore      Loan       Management )               COMPLAINT
 Services LLC,                          )
                                        )
                           Defendant. )


                                 INTRODUCTION

1.    The United States Congress has found abundant evidence of the use of abusive,

      deceptive, and unfair debt collection practices by many debt collectors, and

      has determined that abusive debt collection practices contribute to the number

      of personal bankruptcies, to marital instability, to the loss of jobs, and to

      invasions of individual privacy. Congress wrote the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), to eliminate

      abusive debt collection practices by debt collectors, to ensure that those debt

      collectors who refrain from using abusive debt collection practices are not

      competitively disadvantaged, and to promote consistent State action to protect

      consumers against debt collection abuses.




                                          1
     Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 2 of 16




2.   Doug Boedicker (“Plaintiff”), through his attorneys, brings this action to

     challenge the actions of Rushmore Loan Management Services LLC,

     (“Defendant”), with regard to attempts by Defendant to unlawfully and

     abusively collect a debt Defendant alleged Plaintiff owed, and this conduct

     caused Plaintiff damages.

3.   Plaintiff makes these allegations on information and belief, with the exception

     of those allegations that pertain to Plaintiff, which Plaintiff alleges on personal

     knowledge.

4.   While many violations are described below with specificity, this Complaint

     alleges violations of the statutes cited in their entirety.

5.   Unless otherwise stated, all the conduct engaged in by Defendant took place

     in Minnesota.

6.   Any violations by Defendant were knowing, willful, and intentional, and

     Defendant did not maintain procedures reasonably adapted to avoid any such

     specific violation.

7.   All alleged FDCPA violations herein are material violations of the FDCPA as

     these violations would limit the ability of a hypothetical least sophisticated

     consumer and/or unsophisticated consumer to make an intelligent choice as to

     the alleged debt and actions that should be taken as to the alleged debt.

8.   Through this Complaint, Plaintiff does not allege that any state court judgment



                                           2
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 3 of 16




      was entered against anyone in error, and Plaintiff does not seek to reverse or

      modify any judgment of any state court.

                           JURISDICTION AND VENUE

9.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 and 15 U.S.C. §

      1692(k).

10.   This Court has federal question jurisdiction because this case arises out of

      Defendant’s violation of federal law—the FDCPA.

11.   Venue is proper pursuant to 28 U.S.C. § 1391 as all the events and omissions

      giving rise to Plaintiff’s claims occurred in Kansas.

12.   Defendant is subject to the Court’s personal jurisdiction, as Defendant

      conducts business within Kansas, and Defendant’s conduct giving rise to this

      action accrued in Kansas.

13.   Plaintiff is informed and believes and thereon alleges that all acts of corporate

      employees as hereinafter alleged were authorized or ratified by an officer,

      director or managing agent of the corporate employer.

14.   Plaintiff is informed and believes and, on that basis, alleges that at all times

      mentioned herein Defendant was the principal, agent or employee and in acting

      as such principal or within the course and scope of such employment or agency,

      took some part in the acts and omissions hereinafter set forth by reason of which

      Defendant is liable to Plaintiff or the relief prayed for herein.



                                            3
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 4 of 16




                                     PARTIES

15.   Plaintiff is a person who resides in the City of La Cygne, State of Kansas.

16.   Plaintiff is a natural person allegedly obligated to pay a debt, and is a

      consumer, as that term is defined by 15 U.S.C. § 1692a(3).

17.   Plaintiff is “any person” as the term is used in 15 U.S.C. § 1692d.

18.   Defendant is an entity doing business in the State of Kansas.

19.   Defendant’s registered agent’s address is: Corporation Service Company,

      2900 SW Wanamaker Dr., Ste. 204, Topeka, KS 66614.

20.   Defendant is a person who used an instrumentality of interstate commerce or

      the mails in a business the principal purpose of which is the collection of

      debts, or who regularly collects or attempts to collect, directly or indirectly,

      debts owed or due or asserted to be owed or due another and is therefore a

      debt collector as that phrase is defined by 15 U.S.C. § 1692a(6).

21.   Any alleged debt at issue in the present matter was acquired by Defendant

      after the alleged debt went into default, further supporting Defendant’s status

      as a Debt Collector pursuant to the FDCPA.

                          FACTUAL ALLEGATIONS

24.   This case involves an obligation or alleged obligation of a consumer to pay

      money arising out of a transaction in which the money, property, insurance, or

      services which are the subject of the transaction are primarily for personal,



                                          4
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 5 of 16




      family, or household purposes, whether or not such obligation has been

      reduced to judgment otherwise know as a “debt” as that term is defined by 15

      U.S.C. § 1692a(5).

25.   Defendant attempted to collect a “debt” from Plaintiff and Defendant is a “debt

      collector” as the term is defined by 15 U.S.C. § 1692a(6).

26.   Plaintiff incurred a debt to that was for primarily for personal, family or

      household purposes as defined by §1692(a)(5).

27.   Specifically, Plaintiff obtained a loan on or about June 29, 2005 for a mortgage

      on a house (the “Debt”).

28.   Plaintiff lived in that house that was the subject of the Debt.

                                 Plaintiff’s Bankruptcy

29.   Several years later, on or about April 10, 2018, Plaintiff filed for Chapter 7

      bankruptcy in the United States Bankruptcy Court for the District of Kansas

      and was assigned case number 18-20717 (the “Bankruptcy”).

30.   Plaintiff’s obligations on the Debt were scheduled in the Bankruptcy.

31.   Sometime before August 13, 2018, the Debt was transferred or otherwise sold

      to Defendant.

32.   On or about August 13, 2018, Plaintiff received a Discharge Order in his

      Bankruptcy.

33.   As a result of the Discharge Order, Plaintiff’s obligations to Defendant were



                                           5
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 6 of 16




      discharged and Plaintiff no longer owed Defendant any amount of money on

      the Debt.

34.   The Discharge Order in Plaintiff’s Bankruptcy specifically states “This order

      means that no one may make any attempt to collect a discharged debt from the

      debtor[] personally.”

35.   Defendant received notice of the Discharge Order according to the Certificate

      of Notice attached to the Discharge Order.

                          Defendant’s Credit Reporting

36.   Despite Plaintiff’s discharge as to the Debt, on or about January 7, 2020,

      Defendant reported inaccurate and derogatory information to Trans Union,

      which Trans Union subsequently reported on Plaintiff’s Trans Union credit

      report.

37.   Specifically, Defendant reported to Trans Union that Plaintiff had a past due

      amount of $10,580 on the Debt to Rushmore.

38.   Defendant further reported to Trans Union that Plaintiff was 120 days past due

      on the Debt to Rushmore.

39.   These reported statements were false because any obligation by Plaintiff to

      Rushmore on the Debt was discharged in his Bankruptcy.

40.   Defendant’s false reporting on Plaintiff’s Trans Union report produced

      extremely negative marks that would impact Plaintiff’s credit score.



                                         6
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 7 of 16




41.   Sometime after Rushmore reported the false and derogatory information

      identified above, Plaintiff accessed his credit report and observed Rushmore’s

      reporting.

42.   Plaintiff was confused and concerned as to the status of the Debt, given

      Defendant’s reporting of a past due balance of $10,580 and status of 120 days

      past due.

43.   Plaintiff was fearful that Rushmore would continue to come after him

      personally on the Debt despite the Debt being discharged in Plaintiff’s

      Bankruptcy.

The Impact of False, Inaccurate or Misleading Information on Consumer Reports

44.   A “Consumer Report”, as defined by 15 U.S.C. § 1681a(d)(1), impacts a

      consumer’s eligibility for:

      i.     credit or insurance to be used primarily for personal, family, or

             household purposes;

      ii.    employment purposes; or

      iii.   any other purpose authorized under section 1681b.

45.   As a result, the information held within a consumer report impacts not only a

      consumer’s credit worthiness, rating, and capacity, but also the character,

      general reputation, and personal characteristics of the consumer.

46.   A Federal Trade Commission study mandated by Congress on credit report



                                         7
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 8 of 16




      accuracy (“FTC Study”) found that one in five consumers had an error on at

      least one of their three major credit reports (Equifax, Experian, and Trans

      Union), with some consumers experiencing inaccuracies that can depress

      credit scores by over 100 points. See https://www.ftc.gov/news-events/press-

      releases/2013/02/ftc-study-five-percent-consumers-had-errors-their-credit-

      reports.

47.   The FTC Study found that the types of errors on consumer reports could lead

      to consumers paying more for products such as auto loans and insurance. See

      https://www.ftc.gov/news-events/press-releases/2013/02/ftc-study-five-

      percent-consumers-had-errors-their-credit-reports.

                                   Credit Scoring

48.   The Fair Isaac Corporation credit risk scoring system, also known as “FICO”,

      is a ubiquitous credit scoring system and utilizes data reported by credit

      reporting agencies. See https://www.myfico.com/credit-education/credit-

      scores/.

49.   Defendant’s reporting of inaccurate and derogatory information caused

      Plaintiff to suffer from reduced FICO credit scores.

50.   The Fair Isaac Corporation uses the data in consumer reports to calculate credit

      scores that it assigns to consumers.

51.   The term “credit score” is a numerical value or a categorization used to predict



                                             8
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 9 of 16




      the likelihood of certain credit behaviors, including default. See

      http://files.consumerfinance.gov/f/201210_cfpb_supervision-and-

      examination-manual-v2.pdf.

52.   FICO scores are calculated from credit data in a consumer’s credit report that

      are arranged in five main categories. Those categories are identified and

      weighted as follows: payment history accounts for 35% of a consumer’s FICO

      score; debt/amounts owed accounts for 30% of a consumer’s FICO score;

      age/length of credit history accounts for 15% of a consumer’s FICO score; new

      credit/recent inquiries accounts for 10% of a consumer’s FICO score; and mix

      of accounts/types of credit accounts for 10% of a consumer’s FICO score. See

      https://www.myfico.com/credit-education/whats-in-your-credit-score/.

53.   Payment history is typically weighted as the most important aspect of a

      consumer’s overall credit score because it shows how the consumer has

      managed their finances, including: any late payments, how long the consumer

      has been managing their accounts, when their last payments were made, and

      any recent charges. See, e.g., https://www.transunion.com/credit-score.

54.   A consumer’s credit score impacts that consumer’s cost of credit (e.g., interest

      rates, fees, etc.), availability of credit, ratings for insurance products, and even

      unsolicited credit offers, such as the opportunity to refinance a mortgage at a

      lower interest rate, extend financing periods, lower rate auto loans, and even



                                            9
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 10 of 16




      zero-percent financing credit offers for in-store credit lines.

55.   Inaccurate or incorrect credit reporting often results in a lower FICO (and other

      credit scoring model) scores, thus creating higher costs of credit for the

      consumer, diminished opportunities, and less purchasing power.

56.   Here, inaccurately reporting that the Debt, as of January 2020, had a past due

      balance of $10,580 and was 120 days past due as to Plaintiff—when it was in

      fact discharged in bankruptcy it 2018—adversely affects Plaintiff’s FICO

      score, as it makes it appear that Plaintiff was recently over four months behind

      on a significant obligation and owed over ten thousand dollars.

57.   There is no established rule or threshold for classifying the significance of a

      credit score change as minor or major because the impact of a change in score

      is dependent on the current score; i.e., a one-point change in credit score that

      moves the consumer from one risk tier to the next may have a large impact on

      the consumer’s ability to receive credit, the type of credit, or rates of that credit

      that a consumer may receive.

58.   Consistent with the FTC Study, the Fair Isaac Corporation states that

      inaccurate or false information on a consumer’s credit report can hurt their

      score. See https://www.myfico.com/credit-education/questions/fix-errors-on-

      credit-report/.

                        Defendant’s Violations of the FDCPA



                                            10
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 11 of 16




59.   Defendant reported the Debt to Trans Union in an attempt to collect the Debt

      from Plaintiff.

60.   “[T]he FCRA does not provide that it is the exclusive remedy when a debt

      collector furnishes false information to a credit bureau. Even if a consumer

      cannot sue a furnisher of information under the FCRA, nothing forbids a

      consumer from suing a debt collector under the FDCPA.” Daley v. A&S

      Collection Assocs., Inc., 717 F. Supp.2d 1150, 1155 (D. Or. 2010).

61.   Misrepresentations made to a credit reporting agency “fall comfortably within

      the plain language of the FDCPA”. Fritz v. Resurgent Capital Servs., LP, 955

      F.Supp.2d 163, 172 (E.D.N.Y. 2013).

62.   Specifically, the FDCPA prohibits “communicating . . . to any person credit

      information which is known or which should be known to be false[.]” 15

      U.S.C. § 1692e(8) (emphasis added); see also 15 U.S.C. § 1692a(2) (“The term

      "communication" means the conveying of information regarding a debt

      directly or indirectly to any person through any medium.”) (emphasis added).

63.   The FDCPA can apply to a debt collector’s reporting of false, deceptive, or

      misleading information about a consumer’s debt to a credit reporting agency.

      See, e.g., Collins v. Diversified Consultants, Inc., 2017 U.S. Dist. Lexis 35487

      *67-68 (D. Colo., Feb. 1, 2017) (allowing Plaintiff’s claims under §§

      1692e(2)(A) and e(8) to proceed beyond summary judgment despite the



                                         11
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 12 of 16




      defendant’s bone fide error defense); Daley v. A & S Collection Assocs., Inc.,

      717 F. Supp. 2d 1150, 1155 (D. Or. 2010) (holding that a debt collector

      violated section 1692e(8) by misreporting the delinquency date of the debt);

      Escobar v. Midland Credit Mgmt., No. 3:18-cv-819 (MPS), 2019 U.S. Dist.

      LEXIS 133382, at *19 (D. Conn. Aug. 8, 2019) (holding the plaintiff “has

      plausibly alleged that the false representation by [the defendant] to credit

      bureaus regarding a continuing debt obligation constituted a material

      misrepresentation. Therefore, [the plaintiff] sufficiently alleges [the

      defendant] made a false, deceptive or misleading representation in violation

      of § 1692e.”).

64.   Here, by communicating that Plaintiff owed $10,580 to Rushmore on the Debt

      and that the Plaintiff was 120 days past due on the Debt on Plaintiff’s Trans

      Union credit report, Defendant communicated false credit information to “any

      person” and Defendant knew or should have known that the credit information

      it communicated was false. Through this conduct, Defendant violated 15

      U.S.C. § 1692e(8).

65.   Also, by communicating that Plaintiff owed $10,580 to Rushmore on the Debt

      and that the Plaintiff was 120 days past due on the Debt on Plaintiff’s Trans

      Union credit report, Defendant falsely represented the character, amount,

      and/or legal status of the Debt. Through this conduct, Defendant violated 15



                                         12
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 13 of 16




      U.S.C. § 1692e(2)(A).

66.   In addition to violations under section e, reporting false information on a debt

      to a credit reporting agency can amount to an unfair or unconscionable means

      to collect or attempt to collect a debt under section f of the FDCPA. Escobar

      v. Midland Credit Mgmt., No. 3:18-cv-819 (MPS), 2019 U.S. Dist. LEXIS

      133382, at *21 (D. Conn. Aug. 8, 2019) (“Communicating ‘false, deceptive,

      or misleading’ information regarding [the plaintiff’s] debt obligation to credit

      bureaus, harming [the plaintiff’s] credit, may violate both §§ 1692e and 1692f

      as [the plaintiff] has alleged.”).

67.   By communicating that Plaintiff owed $10,580 to Rushmore on the Debt and

      that the Plaintiff was 120 days past due on the Debt on Plaintiff’s Trans Union

      credit report, thus damaging his credit reputation with false information,

      Defendant used an unfair or unconscionable means to collect or attempt to

      collect any debt. Through this conduct, Defendant violated 15 U.S.C. § 1692f.

68.   Finally, by reporting false information about a consumer to a credit bureau a

      debt collector may be doing so for the purpose of harassing, oppressing, or

      abusing that consumer in the connection with the collection of the debt.

69.   A falsely tarnished credit report would cause a consumer to engage in

      communications with a debt collector that the consumer otherwise would not

      have to engage in—thus giving the debt collector another opportunity to



                                           13
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 14 of 16




      attempt to collect a debt not owed in exchange for removing the derogatory

      information.

70.   By communicating that Plaintiff owed $10,580 to Rushmore on the Debt and

      that the Plaintiff was 120 days past due on the Debt on Plaintiff’s Trans Union

      credit report when that information was false, Defendant engaged in conduct

      the natural consequence of which was to harass, oppress, or abuse Plaintiff in

      connection with the collection of a debt. Through this conduct, Defendant

      violated 15 U.S.C. § 1692d.

71.   Plaintiff has suffered fear and frustration as a result of Defendant’s false

      reporting and violations of the FDCPA.

72.   Plaintiff additionally suffered a significant risk of financial harm as a result of

      a credit reporting agency and prospective creditors relying upon false

      information in calculating Plaintiff’s credit score and/or credit reputation.

73.    Defendant’s collection communications are to be interpreted under the

       “unsophisticated consumer” standard. See Kalebaugh v. Berman & Rabin,

       P.A., No. 13-2288-DDC-TJJ, 2014 WL 4259150, at *5 (D. Kan. Aug. 28,

       2014).

74.    The FDCPA is a remedial statute that “should be construed liberally in favor

       of the consumer.” Johnson v. Riddle, 305 F.3d 1107, 1117 (10th Cir. 2002).




                                           14
      Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 15 of 16




                          FIRST CAUSE OF ACTION

                    THE FDCPA 15 U.S.C. § 1692, ET SEQ.

75.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as through fully stated herein.

76.   The foregoing acts and omissions constitute numerous and multiple violations

      of the FDCPA.

77.   Defendant’s violations of the FDCPA as alleged above, include, but are not

      limited to: 15 U.S.C. §§ 1692d, 1692e(2)(A), 1692e(8), and 1692f.

78.   As a result of each and every violation of the FDCPA, Plaintiff is entitled to

      actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages in an

      amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A), and

      reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that the Court grant the following:

1.    A finding that Defendant violated the FDCPA and/or an admission from

      Defendant that it violated the FDCPA.

2.    Actual damages under 15 U.S.C. § 1692k(a)(1).

3.    Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

4.    Reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

5.    Such other and further relief as the Court deems just and proper.



                                         15
     Case 2:20-cv-02665-JAR-KGG Document 1 Filed 12/31/20 Page 16 of 16




                                 JURY DEMAND

     Plaintiff demands a trial by jury of all issues triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.




                                              Respectfully submitted,


Dated: December 28, 2020                      /s/ Ryan M. Callahan
                                              Ryan M. Callahan #62666
                                              James R. Crump #65514
                                              Callahan Law Firm, LLC
                                              222 W. Gregory Blvd., Suite 210
                                              Kansas City, MO 64114-1138
                                              Ph: 816-822-4041
                                              ryan@callahanlawkc.com
                                              james@callahanlawkc.com
                                              Attorneys for Plaintiff




                                         16
